PLATT, District Judge.
The Board has found as a fact that the articles in question are completed belts and that metal is the component material of chief value. It is only as a belt that they can be considered as wearing apparel. So that to be wearing apparel at all the buckle is an essential part of the entitjr. The Board seems to think that the buckles are as immaterial and incidental to the belt as the screws on a door are to the door. But, on the contrary, the belt is not a belt without the buckle. Take away the buckle, and you have only a piece of belting, which is provided for eo nomine in paragraph 389. The reasoning of the Circuit Court of Appeals in Horrax v. United States (C. C. A.) 167 Fed. 526, T. D. 29,505, and Rheims Company v. United States, 160 Fed. 925, 88 C. C. A. 107, T. D. 28,783, seems to be absolutely decisive of the issue in the case at bar.
The decision of the Board of General Appraisers is reversed.